Name: Commission Regulation (EEC) No 2290/92 of 4 August 1992 re-establishing the levying of customs duties on products falling within CN code 2941 40 00, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: trade policy;  Asia and Oceania;  tariff policy;  health
 Date Published: nan

 No L 221 /16 Official Journal of the European Communities 6. 8 . 92 COMMISSION REGULATION (EEC) No 2290192 of 4 August 1992 re-establishing the levying of customs duties on products falling within CN code 2941 40 00, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply the countries and territories concerned may at any time be re-established ; Whereas, in the case of products falling within CN code 2941 40 00, originating in China, the individual ceiling was fixed at 926 000 ; whereas, on 5 February 1992, imports of these products into the Community origina ­ ting in China reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-estabhlish the levying of customs duties in respect of the products in question against China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of certain industrial products originating in developing countries ('), extended into 1992 by Regulation (EEC) No 3587/91 (2) and in particular Article 9 thereof, HAS ADOPTED THIS REGULATION Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Article 1 Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of As from 9 August 1992, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3831 /90 , shall be re-established on imports into the Community of the following products originating in China : Order No CN code Description 10.0387 2941 40 00 Chloramphenicol and its derivatives, salts thereof Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1992. For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Last amended by Council Regulation (EEC) No 282/92 (OJ No L 31 , 7. 2. 1992, p. 1 ).